DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/23/2020.
	
Status of Rejections
All previous rejections are maintained. 

Claims 1-4 and 8 are pending and consideration for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (“Facile one-step electrochemical fabrication of a non-enzymatic glucose-selective glassy carbon electrode modified with copper nanoparticles and graphene”, Microchim Acta, 2012, 177, 485-490) in view of Sheridan et al (“Growth and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes”, Journal of The Electrochemical Society, 161, 9, pages H558-H563, 2014).

Claim 1: Luo teaches an electrocatalyst comprising carbon and copper nanoparticles (see e.g. abstract of Luo), wherein the copper nanoparticles are supported on the carbon (see e.g. connecting paragraph of pages 486 and 487 of Luo) wherein said copper nanoparticles are produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid when the aqueous electrolyte is in direct contact with the carbon and a reducing voltage is applied to the carbon (see e.g. page 486, col 2, “Preparation of Cu NPs/graphene electrode” of Luo), 

Luo does not explicitly teach that as a result of the electronucleation process, the copper nanoparticles in the resulting electrocatalyst are directly attached to carbon reactive sites on the carbon from said aqueous electrolyte. However, Luo teaches the same process of making the electrocatalyst claimed in claim 1 and would be have substantially similar results. 

Luo does not explicitly teach that the carbon is on the form of carbon nanospikes. Sheridan teaches that “[Nitrogen doped carbon nanospikes] electrodes are amenable to one-time use, there is no need for complex pretreatment or activation procedures, and the electrochemical window is similar to that of GC, making CNS a potential alternative to GC for electroanalysis applications. CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support” (see e.g. page H532, “Conclusion” of 

Claim 2: Luo in view of Sheridan teaches that the carbon nanospikes are doped with nitrogen (see e.g. page H559, “Structural characterization of CNS”, paragraph 2 of Sheridan). 

Claim 3: Luo in view of Sheridan teaches that the carbon nanospikes comprises layers of puckered carbon (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim 4: Luo in view of Sheridan teaches that the carbon nanospike contains a curled tip (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Sheridan as applied to claim 1 above, and in further view of Tamilvanan et al (“Copper Nanoparticles: Synthetic Strategies, Properties and Multifunctional Application”, International Journal of Nanoscience, vol 13, no. 2, 2014, pages 1430001-1-1430001-22), and Jain et al (“Synthesis and size control of copper nanoparticles and their catalytic application”, Transactions of Nonferrous Metals Society of China, vol 25, no 12, 2015, page 3995-4000). 

Claim 8: Luo in view of Sheridan does not explicitly teach that the copper nanoparticles have a size in a range of 30-100 nm. Luo teaches a nanoparticle size of around 8 nm (see e.g. connecting paragraph of pages 486 and 487 of Luo). Tamilvanan teaches a variety of methods for forming copper nanoparticles (see e.g. abstract of Tamilvanan) and that reaction conditions and additives affect nanoparticle size. For example, in the colloidal method, the size varied from 10-50nm (see e.g. page 1430001-10, col 1 of Tamilvanan) and 40-60 nm for the electrochemical method using copper sulfate and sulfuric acid (see e.g. page 1430001-4, col 2, paragraph 1 starting with “Synthesis of” of Tamilvanan. The size of the catalysts would also affect the activity and performance of the catalyst (see e.g. abstract of Jain). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the copper nanoparticle size of Luo in view of Sheridan by adjusting the size of nanoparticles through reaction conditions and additives to get the particle size needed for the desired activity. 

The ranges taught in Luo in view of Sheridan, Tamilvanan, and Jain overlap with the claimed range of 30-100 nm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

On page(s) 2-4, the applicant argues there is no expectation of success combining Luo with Sheridan because Luo teaches a planar graphene and Sheridan teaches a carbon nanospike. This is not considered persuasive. Luo teaches the product can be used as a sensor (see e.g. abstract of Luo). As stated in the office action, Sheridan teaches that “[Nitrogen doped carbon nanospikes] electrodes are amenable to one-time use, there is no need for complex pretreatment or activation procedures, and the electrochemical window is similar to that of GC, making CNS a potential alternative to GC for electroanalysis applications”. 

Furthermore, as pointed out by the applicant, Luo teaches that graphene and GC are both suitable for sensing applications. According to the applicant, Luo states that graphene has improved performance due to a large surface area and high conductivity. Sheridan teaches “Nanostructured electrodes - those with controlled architectures
at the nanoscale - often possess high surface area, tunable surface functionality, increased electrocatalytic activity, spatial control and unique diffusion properties (which can lead to higher sensitivity).” (see page H558, col 1, paragraph 4 of Sheridan). 

On page(s) 4, the applicant argues graphene does not have reactive sites. This is not considered persuasive. As stated in the Office Action, Luo teaches the same method of forming the copper nanoparticles onto the carbon surface. The surface of the carbon is reactive (see e.g. page 488 of Luo) and the copper nanoparticles are attached to said surface (see e.g. page 486, col 1 of Luo). Thus, the copper would be attached to carbon reactive sites. Furthermore, even if what the applicant argued were true, the combination with Sheridan would yield the reactive sites by using the same materials as the applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795